Case: 18-50308   Document: 00514819348   Page: 1   Date Filed: 02/01/2019




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                             United States Court of Appeals
                                                                      Fifth Circuit

                               No. 18-50308                         FILED
                            Conference Calendar              February 1, 2019
                                                               Lyle W. Cayce
                                                                    Clerk
UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee

v.

FRANCISCO JAVIER SAUCEDO-VASQUEZ, also known as Raul Pena
Banda, also known as Raul Pena-Banda, also known as Francisco Javier
Vasquez-Saucedo, also known as Francisco Saucedo-Vasquez, also known as
Javier Francisco, also known as Javier Saucedo Vasuez, also known as
Francisco Javier Sauceda, also known as Javier V. Saucedo, also known as
Francisco Javier Vasquez, also known as Francisco J. Saucedo, also known as
Francisco Javier Saucedo,

                                        Defendant-Appellant

_______________________
Consolidated with No. 18-50314

UNITED STATES OF AMERICA

                                        Plaintiff-Appellee

v.

FRANCISCO SAUCEDO-VASQUEZ, also known as Francisco Javier Saucedo-
Vasquez,

                                        Defendant-Appellant
     Case: 18-50308      Document: 00514819348         Page: 2    Date Filed: 02/01/2019


                                     No. 18-50308
                                   c/w No. 18-50314


                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:18-CR-27-1


Before DAVIS, JONES, and DUNCAN, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Francisco Javier
Saucedo-Vasquez has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011).           Saucedo-Vasquez has not filed a
response. We have reviewed counsel’s brief and the relevant portions of the
records reflected therein.       We concur with counsel’s assessment that the
appeals present no nonfrivolous issue for appellate review.                  Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEALS ARE DISMISSED. See 5TH
CIR. R. 42.2.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2